NOTE: This order is nonprecedential
United States Court of A11peaIs
for the FederaI Circuit
TOMMY JUSTICE,
Claimant-Appellant,
V.
ERIC K. SHINSEK_I, SECRETARY OF VETERANS
AFFAIRS,
Responden,t-Appellee.
\ ..
2011-7093
Appea1 from the United States Court of Appea1s for
Veterans C1aims in case no. 09-2092, Judge Mary J.
Schoelen.
Before LoURIE, Mo0RE, and REYNA, Circuit Judges.
PER CUR1AM.
0 R D E R
The Secreta1’y of Veterans Affairs moves to waive the
requirements of Fed. Cir. R. 27(t) and to dismiss Tommy
Justice’s appeal from the United States Court of Appea1s
for Veterans C1aims’ judgment in Ju,stice v. Shinseki, 09-
2092, for lack of jurisdiction
Justice sought review by the Court of Appea1s for Vet-
erans Claims of a Board of Veterans' Appea1s decision

J`USTICE V. DVA 2
denying Justice’s claim for an earlier effective date for
service connection due to an anxiety disorder. In its
decision, the Board determined that Justice was not
entitled to an effective date prior to September 30, 2002,
when he reopened his prior claim, and there was no
evidence to support Justice’s assertion that he never
received a January 2000 Board decision denying service
c0nnection.
Under 38 U.S.C. § 7292, this court has limited juris-
diction over appeals from decisions of the Court of Ap-
peals for VeteranS Claims. See Forshey v. Prin,cipi, 284
F.3d 1335, 1338 (Fed. Cir. 2002) (en banc). This court
"may not review (A) a challenge to a factual determina-
tion, or (B) a challenge to a law or regulation as applied to
the facts of a particular case." 38 U.S.C. § 7292(d)(2).
In his informal brief, Justice only argues that the
Board failed to properly consider the evidence _in denying
his claim for an earlier effective date for service connec-
tion. Because Justice fails to raise an issue within our
jurisdiction, we must dismiss this appeal.
Accordingly,
IT Is ORDERED THAT:
(1) The Secretary’s motions are granted The appeal
is dismissed
(2) Each side shall bear its own costs.

3 J'osT1cE v. nvA
FoR THE CoURT
   /s/ Jan Horbaly
Date J an Horbaly
Clerk
oct Tommy Justice
Tara K. Hogan, Esq.
s2O  0 v
Issued AsAMandate:  P 2 mm
F! LED
u.s. c0uaT oF APPEALs ron
fm-: FEnERA1. cannon
SEP 02 2011
JANH9RBALY
Cl.E1H(